IN THE SUPREME COURT OF THE STATE OF DELAWARE

GARY CLARK,                             §
                                        §
       Defendant Below,                 §   No. 9, 2017
       Appellant,                       §
                                        §   Court Below—Superior Court
       v.                               §   of the State of Delaware
                                        §
STATE OF DELAWARE,                      §   Cr. ID No. 1203004248
                                        §
       Plaintiff Below,                 §
       Appellee.                        §

                          Submitted: March 23, 2017
                          Decided:   May 5, 2017

Before STRINE, Chief Justice; VAUGHN, and SEITZ, Justices.

                                     ORDER

      This 5th day of May 2017, upon consideration of the appellant’s opening brief,

the State’s motion to affirm, and the record on appeal, the Court has determined that

the judgment below should be affirmed on the basis of and for the reasons assigned

by the Superior Court in its well-reasoned order dated December 14, 2016.

      NOW, THEREFORE, IT IS ORDERED that the motion to affirm is

GRANTED and the judgment of the Superior Court is AFFIRMED.

                                       BY THE COURT:

                                       /s/ Collins J. Seitz, Jr.
                                              Justice